DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.


Claim Objections
Claim 11, is objected to because of the following informalities:
In Claim 11, Line 1, the term “The touch system of claim 10, wherein the camera device is” should be changed to, “The touch system of claim 9, wherein the camera device is” in order to overcome typographical error of claim depending on cancelled claim 10. Appropriate correction is required.




Allowable Subject Matter

	Claims 1, 9, and 14, are independent claims along with their respective dependent claims 3-8, 11-13, and 15-17, would be allowable if rewritten or amended to overcome the claim objections, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  

With regards to independent claims 1, and 9, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein the camera device is arranged close to peripheral of the display apparatus and between the window glass and the display apparatus in a side view of the touch system as claimed in claims 1, and 9. 

With regards to independent claim 14, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
capturing one or more optical information of the window glass from a reflected invisible light, without passing through the screen of the display apparatus, from the touch area of the window glass as claimed in claim 14. 



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Zhu et al. (US 20100289755 A1)- The LCD (100) has a backlight panel comprising a visible light source (104) arranged to transmit visible light through a LCD panel (102). A touch-sensing light detector i.e. photo detector (106), is arranged on a backlight unit (103) to detect change in touch-sensing light incident at the backlight panel in response to physical touching on a surface. A controller estimates a location of the physical touching on the surface of the LCD panel.....  Please see Fig. 1. Abstract.
(b)	Wyrwas et al. (US 20150253931 A1)- An interactive display, including a cover glass having a front surface that includes a viewing area provides an input/output (I/O) interface for a user of an electronic device. An arrangement includes a processor, a light source, and a camera disposed outside the periphery of the viewing area coplanar with or behind the cover glass. The camera receives scattered light resulting from interaction, with an object, of light outputted from the interactive display, the outputted light being received by the cover glass from the object and directed toward the camera..... Fig. 1-2. Abstract.
This application is in condition for allowance except for the following formal matters: 
Objections to claim 11.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628